DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 5/28/2020.  These drawings are acceptable.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/28/2020, 4/8/2021, and 6/21/2021 were considered by the examiner.
Allowable Subject Matter
Regarding Claim 1, Yoshimura et al. (US 2010/0085544) discloses a optical module (Fig. 3, 10c), comprising a first frame (Fig. 3, 100), a second frame (Fig. 3, 200), a pillar (Fig. 3, 202), and an optical component (Fig. 3, mirror 201), wherein: 
the first frame has an adjustment portion (Fig. 3, guide hole 107), and the adjustment portion has a guiding slot (Fig. 3, adjuster 300, slot as shown); 
5the second frame is rotatably connected to the first frame along a first axis (Paragraph 0049, 200 is pivotally mounted); 
the pillar is connected to the second frame (Fig. 3, 202 is connected to 200) and is disposed through the guiding slot (Fig. 3, 202 into 107 as shown); and 
the optical component (Fig. 3, mirror 201 is attached to mirror holder 200) is disposed on the second frame.
Yoshimura does not specifically disclose “… the pillar is configured to be subjected to force and swing in the guiding slot to drive the second frame to rotate around the first axis”.
Additionally, neither Yoshimura et al. (US 8,210,692), Yoshimura et al. (US 2010/0085543), Okura et al. (US 2010/0026971), Aizawa et al. (US 2007/0195441), Belveal et al. (US 6,095,334), Zadro (US 2004/0089584), Zadro (US 8,162,502), nor the prior art of record, remedy the deficiencies of Yoshimura.
Regarding Claim 11, Yoshimura et al. (US 2010/0085544) discloses a projector (Fig. 1), comprising a light source (Fig. 2, lamps 10a and 10b), a light valve (Fig. 2, 20), a projection lens (Fig. 2, projection lens 3) and an optical module (Fig. 2, 10c), wherein: 
the light source is configured to provide an illumination beam (Fig. 2, lamps 10a and 10b, Paragraph 0025); the light valve is disposed on a transmission path of the illumination beam (Fig. 2, 20, Paragraph 0033), and configured to convert the illumination beam into an image beam (Fig. 2, 20, Paragraph 0033); and the projection lens is disposed on a transmission path of the image beam (Fig. 2, projection lens 3, as shown), and configured to -14-File: 087854usfproject the image beam to the outside of the projector (Fig. 2, 20, Paragraph 0033); 
the optical module (Fig. 3, 10c), comprises a first frame (Fig. 3, 100), a second frame (Fig. 3, 200), a pillar (Fig. 3, 202), and an optical component (Fig. 3, mirror 201), wherein: 
the first frame has an adjustment portion (Fig. 3, guide hole 107), wherein the adjustment portion has a guiding slot (Fig. 3, adjuster 300, slot as shown); 
5the second frame is rotatably connected to the first frame along a first axis (Paragraph 0049, 200 is pivotally mounted); 
the pillar is connected to the second frame (Fig. 3, 202 is connected to 200) and is disposed through the guiding slot (Fig. 3, 202 into 107 as shown); and 
the optical component (Fig. 3, mirror 201 is attached to mirror holder 200) is disposed on the second frame
and located on a transmission path of the illumination beam (Fig. 2, 10c with within the path of 10a and 10b) or the image beam.
Yoshimura does not specifically disclose “… the pillar is configured to be subjected to force and swing in the guiding slot to drive the second frame to rotate around the first axis”.
Additionally, neither Yoshimura et al. (US 8,210,692), Yoshimura et al. (US 2010/0085543), Okura et al. (US 2010/0026971), Aizawa et al. (US 2007/0195441), Belveal et al. (US 6,095,334), Zadro (US 2004/0089584), Zadro (US 8,162,502), nor the prior art of record, remedy the deficiencies of Yoshimura.
Claims 1-20 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 1:  The prior art of record does not disclose or suggest an optical module comprising “… the pillar is configured to be subjected to force and swing in the guiding slot to drive the second frame to rotate around the first axis”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 2-10 are allowable due to pendency on independent claim 1.
Specifically regarding the allowability of independent claim 11:  The prior art of record does not disclose or suggest a projector comprising “… the pillar is configured to be subjected to force and swing in the guiding slot to drive the second frame to rotate around the first axis”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 12-20 are allowable due to pendency on independent claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872